         Case 1:18-cr-00149-DLC Document 32 Filed 12/01/20 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

    UNITED STATES OF AMERICA,
                                                            CR 18–85–BLG–DLC
                         Plaintiff,                         CR 18–149–BLG–DLC

         vs.
                                                           ORDER
    LARRY WAYNE PRICE, Jr.,

                         Defendant.

       On October 2, 2020, Defendant Larry Wayne Price, Jr. (“Price”) was

sentenced to federal custody for his role in multimillion-dollar fraud scheme.

(Doc. 91.) However, because the Court determined that the fraud victims’ losses

were not ascertainable presentencing (Doc. 89), it referred the restitution issue to

United States Magistrate Judge Kathleen L. DeSoto to make proposed findings of

fact and recommendations. See 18 U.S.C. § 3664(d)(5)–(6). Consequently, Judge

DeSoto held a hearing on November 6, 2020 and entered Findings and

Recommendations on November 18, 2020. (Doc. 115, CR 18–85–BLG–DLC;

Doc. 31, CR 18–149–BLG–DLC.)1

       Judge DeSoto found Defendant Larry Wayne Price, Jr.’s (“Price”) argument

that deductions should be applied to reduce the victims’ total loss amount



1
  Two docket numbers are associated with this case. Throughout this Order, the Court will refer
to documents in the lead case only: CR 18–85–BLG–DLC.
                                             -1-
        Case 1:18-cr-00149-DLC Document 32 Filed 12/01/20 Page 2 of 7



unpersuasive. (Doc. 115 at 5.) Thus, she recommends that the Court order Price to

pay $20,221,134.00 in restitution, as set out in the Presentence Investigation

Report. (Docs. 115, 93.) Price timely filed a Notice of Objection to Findings and

Recommendation Regarding Restitution Hearing. (Doc. 116.)

                               STANDARD OF REVIEW

      The Court reviews de novo “those portions of . . . specified proposed

findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). Those portions of findings and recommendations not specifically

objected to are reviewed for clear error. 28 U.S.C. § 636(b)(1)(A); McDonnell v.

Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.

1981). Clear error exists if the Court is left with a “definite and firm conviction

that a mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427

(9th Cir. 2000) (citations omitted).

      Only generously can Price’s two bald objections to the Findings and

Recommendations be characterized as specific; rather, they are “perfunctory

responses argued in an attempt to engage the district court in a rehashing of the

same arguments” Price presented to the magistrate judge. C.f. Rosling v.

Kirkegard, 2014 WL 693315 *3 (D. Mont. 2014). However, out of an abundance

of caution, the Court will review the Findings and Recommendations de novo,



                                         -2-
         Case 1:18-cr-00149-DLC Document 32 Filed 12/01/20 Page 3 of 7



despite Price’s failure to engage in any analysis or cite to any legal authority to

explain why he disagrees with Judge DeSoto’s proposed disposition.

                                         DISCUSSION

       Judge DeSoto’s Findings and Recommendations provides a thorough and

unobjected-to recitation of underlying facts in this case; thus, the Court will refer

to this case’s factual and procedural history only as necessary make sense of this

ruling. (See Doc. 115 at 2–5.)

       In short, over the course of two years, Price capitalized on his expertise and

relationships in the mining industry to embezzle millions of dollars from three

companies: Ninety M, LLC (“Ninety M”); Three Blind Mice, LLC2 (“Three Blind

Mice”); and Signal Peak Energy. (See, e.g., Doc. 93 at 5.) At the hearing before

Judge DeSoto, Price and the government agreed that $20,221,134.00, as calculated

in the Presentence Investigation Report, accurately reflects the total losses these

entities and their individual members suffered as a result of Price’s criminal

activities. (Docs. 93 at 8; 115 at 4; 116 at 2.) However, Price contends that the

Court should make deductions from this amount to account for properties he

transferred to Three Blind Mice prior to being indicted. (Docs. 113 at 3; 115 at

10.)


2
  Three Blind Mice is composed of three individual members: Stephen Casher, Dr. Robert
Schlidt, and Dr. Raoul Joubran. Casher, Schlidt, and Joubran seek restitution individually to
recover losses they suffered as members of Three Blind Mice. (Doc. 93 at 8.)
                                             -3-
        Case 1:18-cr-00149-DLC Document 32 Filed 12/01/20 Page 4 of 7



      Judge DeSoto found that Price failed to carry his burden to establish his right

to a deduction. (Doc. 115 at 8 (citing United States v. Gagarin, 950 F.3d 596, 608

(9th Cir. 2020)).) Specifically, she explained that the evidence Price presented to

support the proposed deductions left the status of the properties unascertainable.

(Id. at 11.) And, without evidence to establish whether Three Blind Mice had sold

the properties or for what price, Judge DeSoto said, the total restitution amount

cannot be reduced on that basis. (Id.)

      As already noted, Price objects to Judge DeSoto’s findings in two

conclusory sentences. First, he objects “to [the] determination that the transfer of

the properties did not result in value being conveyed to Three Blind Mice and

Ninety M at the time of transfer.” (Doc. 116 at 2.) Second, he avers that Judge

DeSoto erred in finding “that there is not sufficient evidence of value for the Court

to determine that the combined value of the eight properties transferred by quit

claim (sic) deed exceeds the amount of restitution owed to Three Blind Mice and

Ninety M.” (Id.) On both counts, the Court disagrees.

      In relevant part, the Mandatory Victims Restitution Act of 1996 allows a

reduction in the restitution amount for “the value (as of the date the property is

returned) of any part of the property that is returned” to identified victims. 18

U.S.C. § 3663A(b)(1)(B). “[T]he statutory phrase ‘any part of the property’ refers

only to the specific property lost by a victim, which, in the case of a fraudulently

                                         -4-
        Case 1:18-cr-00149-DLC Document 32 Filed 12/01/20 Page 5 of 7



obtained loan, is the money lent.” Robers v. United States, 572 U.S. 639, 640–41

(2014). Thus, “a sentencing court must reduce the restitution amount by the

amount of money the victim received in selling the [collateral for the loan], not the

value of the collateral when the victim received it.” Id. at 641.

      Here, and contrary to Price’s first objection, Judge DeSoto did not find that

“the transfer of the properties did not result in value being conveyed” to Three

Blind Mice. Instead, she applied the holding in Robers to find that the evidence

Price proffered to support a deduction is inadequate to establish that victims

received any money for selling the properties. (Doc. 115 at 11.) While properties

at issue here were not traditional collateral, perhaps, the Court agrees that the

Robers principle still applies. That is, the specific property lost by the victims in

this case was the money they lent, not the value of the properties Price conveyed to

them in a Hail Mary play to avoid federal prosecution. Although Price produced

evidence that arguably reflects the properties’ respective values at the time of their

conveyance (Docs. 113-1, 113-2, 133-3), the record and his Notice of Objection

(Doc. 116) are devoid of indication that the victims in this case received any

amount of money for selling the properties. That Price feverishly off-loaded

properties with some value at the eleventh hour is inapposite to the question of

whether the restitution amount should be reduced. See Robers, 572 U.S. at 641.



                                          -5-
        Case 1:18-cr-00149-DLC Document 32 Filed 12/01/20 Page 6 of 7



      For the same reason, Price’s second objection fails. Again, the issue here

turns not on whether the properties Price deeded to Three Blind Mice held value at

the time of transfer, but rather whether any evidence shows that the victims

received money for their sales. Id. Nothing in the record, nor in Price’s Notice of

Objection, indicates that such evidence exists. Thus, the Court agrees that Price

fails to meet his burden to prove that undisputed total restitution amount should be

reduced. See Gagarin, 950 F.3d at 608. However, as Judge DeSoto notes, the

forfeiture process to which all the properties are subject will ultimately reduce the

restitution owed each victim as the proceeds from each sale are allocated and

dispersed.

                                       ORDER

      Following de novo review, IT IS ORDERED that Judge DeSoto’s Findings

and Recommendations (Doc. 115, CR 18–85–BLG–DLC; Doc. 31, CR 18–149–

BLG–DLC) is ADOPTED IN FULL.

      Accordingly, IT IS FURTHER ORDERED that the Judgment entered in this

case on October 2, 2020 (Doc. 91, CR 18–85–BLG–DLC; Doc. 22, CR 18–149–

BLG–DLC) is AMENDED to require Price to pay $20,221,134.00 in total

restitution. The total amount shall be apportioned as follows:

      (1)    Price shall pay Signal Peak Energy $2,396,134.00 in restitution;

      (2)    Price shall pay Ninety M $10,325,000.00 in restitution; and

                                         -6-
        Case 1:18-cr-00149-DLC Document 32 Filed 12/01/20 Page 7 of 7



      (3)    Price shall pay the members of Three Blind Mice $7,500,000 in

      restitution, apportioned as follows:

             (a)   Stephen Casher is owed $1,250,000.00;

             (b)   Dr. Robert Schlidt is owed $1,250,000.00; and

             (c)   Dr. Raoul Joubran is owed $5,000,000.00.

      Finally, IT IS ORDERED that Three Blind Mice and Ninety M shall report

to the United States Attorney’s Office all net proceeds received by the sale of the

real property subject to forfeiture in this matter. The net proceeds reported shall be

supported by documentation of the property sales. The United States Attorney’s

Office shall reduce the restitution owed in accordance with the net proceeds

obtained by Three Blind Mice and Ninety M through the sale of the real property.

      DATED this 1st day of December, 2020.




                                         -7-
